Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 7/25/2022 has been entered. Claims 48-52 have been amended. Claims 1-6, 9, 12, 14, 16-18, 20, 22-26, and 29 are withdrawn. Claims 34, 38, and 40-43 have been amended. Claims 1-6, 9, 12, 14, 16-18, 20, 22-26, 29, 34, 38, 40-43 and 48-52 are pending. Claims  34, 38, 40-43 and 48-52 are under examination.

Information Disclosure Statement
The information disclosure statement filed 7/25/22 has been considered.  An initialed copy is enclosed.

Claim Rejections Withdrawn
The rejection of claim 30-31, 34 and  38-43 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 96-112  of copending Application No. 17/196,271 (‘271) is withdrawn in view of the amendment to the claims.
The rejection of claim 30-31, 34 and  38-43 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 and 46  of copending Application No. 17/765,820 (‘820) is withdrawn in view of the amendment to the claims.
The rejection of claims 30-31, and 38-43 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment to the claims.
The rejection of claims 30-31 and 39 under 35 U.S.C. 101 is withdrawn in view of the cancellation of the claims.
The rejection of claim(s) 30-31, and 38-43 under 35 U.S.C. 102(a)(1) as being anticipated by De Vuyst et al. US 2008/0193595 8/14/2008 is withdrawn in view of the amendment to the claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 34 and 40-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63-79  of copending Application No. 17/673,581 (‘581). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘581 application disclose an ingestible pharmaceutical composition comprising Gluconacetobacter hansenii, Terrisporobacter glycolicus, Coprococcus sp., L. plantarum, Clostridium butyricum, Paenibacillus sp., Veillonella sp., Bifidobacterium sp., Bacillus subtilis, Acidaminococcus sp., or a combination thereof; wherein the composition is in ingestible item. The limitations of claim 40-43 are drawn to the intended uses of the claimed composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Applicants’ Argument
Applicants argue that they disagree with the rejection and request that the rejection be held in abeyance until the pending claims are otherwise deemed allowable. 
Applicants’ argument has been considered but is not found persuasive. The rejection will be withdrawn if there are persuasive arguments or the claims are no longer overlapping in scope or the filing of a terminal disclaimer.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The rejection of claims 34, 38, 40-43 and 48-52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) an ingestible item three or more bacterial strains listed in table 5 and drawn to a composition comprising Gluconacetobacter hansenii, Terrisporobacter glycolicus, Coprococcus sp., L. plantarum, Clostridium butyricum, Paenibacillus sp., Veillonella sp., Bifidobacterium sp., Bacillus subtilis, Acidaminococcus sp., or a combination thereof. The bacteria are products of nature.
There is no evidence that each bacteria is markedly different from the corresponding natural counterpart found nature. See, e.g., Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 ("Contrary to Myriad's argument, it makes no difference that the identified gene sequences are synthetically replicated. As the Supreme Court made clear, neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible."). Each bacteria is a natural phenomenon. See Myriad Genetics, Inc., 569 U.S. at 590-91, 106 USPQ2d at 1979 (claims to isolated DNA held ineligible because they "claim naturally occurring phenomena" and are "squarely within the law of nature exception").
The courts have emphasized that to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 569 U.S. at 580, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart. 
When comparing each product to its naturally occurring counterpart, each bacteria does not show a markedly different characteristic as compared to the natural bacteria as it exists in nature and there is no evidence that Applicant has caused the claimed bacteria to possess at least one characteristic that is different from that of the natural counterpart.
 For claims drawn to a combination of bacteria, the closest natural counterpart to the claimed combination is the individual nature-based components of the combination.  The recitation of “ingestible item” is recited at a high level of generality and there is no structure for the ingestible item recited in the claim. The broadest reasonable interpretation of “ingestible item” is a composition that comprises water and the bacteria. The combination of judicial exceptions i.e. bacteria and water does not markedly change the characteristics of either component, because each property continues to have the same properties in the mixture as it had alone.
For the combination of bacteria and water in claims 50-52, there is no indication that said of minimally 3 bacterial combination with the recited amounts of bacteria changes the structure, function or other properties of either component.
For the combination of bacteria and water  and lipopolysaccharide in claims 48-49, the lipopolysaccharide is a nature based product and there is no indication that said combination of bacteria, water and lps changes the structure, function or other properties of either component.
The combination of judicial exceptions i.e. bacteria and water or bacteria, water and lps are not integrated into a practical application  and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. See, e.g., Funk Bros., 333 U.S. at 130, 76 USPQ at 281 (comparing claimed mixture of bacterial species to each species as it occurs in nature); Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 (although claimed as a pair, individual primer molecules were compared to corresponding segments of naturally occurring gene sequence); In re Bhagat, 726 Fed. Appx. 772, 778-79 (Fed. Cir. 2018) (non-precedential) (comparing claimed mixture of lipids with particular lipid profile to "naturally occurring lipid profiles of walnut oil and olive oil").
Claims 40-43 are drawn to intended use of the judicial exception(s) – the recited intended uses do not integrate the judicial exception into a practical application  and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s).
Response to Amendment
Applicants submit that such a mixture comprising at least 3 of the recited microbial strains is not a product of nature, let alone an ingestible item comprising 3 or me of the recited microbial strains and the Office has not provided any evidence of an ingestible item comprising at least three of the recited microbial strains being available in nature.
Applicants argument has been carefully considered but is not found persuasive. In the analysis above, even though the composition may not exist in nature. The closest natural counterpart to the claimed combination is the individual nature-based components of the combination.  The recitation of “ingestible item” is recited at a high level of generality and there is no structure for the ingestible item recited in the claim. The broadest reasonable interpretation of “ingestible item” is a composition that comprises water and the bacteria or the combination of bacteria, water and lps (lps is a nature based product). The combination of judicial exceptions i.e. bacteria and water or the combination of bacteria and water and lps does not markedly change the characteristics of either component, because each property continues to have the same properties in the mixture as it had alone. In addition, there is no evidence in the specification that any combination of 3 (or more) of the listed bacteria produces a new bacteria or that any of the 3 (or more) bacteria acquires a different function that is different from its inherent function by virtue of being combined with the other bacteria. There is no evidence in the specification that the combination of any 3 of the bacteria and water improve in any way the natural function of any of the bacteria and water. In view of these considerations, the rejection is maintained.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 50 and 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 50 and 52 are drawn to new matter. Claim 5 recites 5 to 1015 colony forming units (CFUs). The instant specification does not disclose a composition comprising 5 CFUs.
Claim 52 recites wherein each of the three or more microbial strains comprises at least 106 CFUs. The instant specification does not disclose “at least 106 CFUs” i.e. unlimited number of CFUs starting with 106 CFUs as “at least” does not have a upper limit for the CFUs.



Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 34, 38, 40-43 and 50-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burch, Daniel (hereinafter “Burch”) US2018/0279647 10/4/18.
Burch et al disclose an ingestible composition comprising Lactobacillus plantarum, Bacillus subtilis, and Bifidobacterium sp, wherein the bacterium comprises 8.75 x 108 CFU of the L. plantarum and the Bifidobacterium and 3.2 x 107 CFU of Bacillus subtilis. See paragraph 43-44 and claim 2.

Status of the Claim 
Claims 1-6, 9, 12, 14, 16-18, 20, 22-26, and 29 are withdrawn.  Claims  34, 38, 40-43 and 48-52 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645